          Case 1:19-cv-02519-AJN Document 98 Filed 04/09/21 Page 1 of 2
                                                              Hogan Lovells US LLP
                                                              390 Madison Avenue
                                                              New York, NY 10017
                                                              T +1 212 918 3000
                                                              F +1 212 918 3100
                                                              www.hoganlovells.com

                                                              Matthew A. Ducharme
                                                              Senior Associate
                                                              T +1 212 918 3734
                                                              matthew.ducharme@hoganlovells.com




April 9, 2021

VIA ECF

Hon. Alison J. Nathan
United States District Court for the Southern District of New York
40 Foley Square, Room 2102
New York, New York 10007

Re:    Red Tree Investments, LLC v. Petróleos de Venezuela, S.A. and PDVSA Petróleo, S.A.
       S.D.N.Y. Nos. 1:19-cv-02519; 1:19-cv-02523

Dear Judge Nathan:

This firm represents Defendants Petróleos de Venezuela, S.A. (“PDVSA”) and PDVSA Petróleo,
S.A. (“Petróleo”) in the above-referenced actions (No. 1:19-cv-02519, hereinafter referred to as
“Red Tree 1,” and No. 1:19-cv-02523, hereinafter referred to as “Red Tree 2”). We write in
response to the letters filed by counsel for Plaintiff Red Tree Investments, LLC (“Red Tree”), on
April 6, 2021, regarding Defendants’ pending Rule 56(d) motions (Dkt. No. 97 in Red Tree 1; Dkt.
No. 98 in Red Tree 2).

As a preliminary matter, Defendants do not dispute that its Rule 56(d) motions have been fully
briefed and are awaiting a decision by this Court. As such, Defendants do not object to Red Tree’s
requested direction to the Clerk of Court to remove the “terminated” notations from the motions.
Defendants respectfully submit, however, that for the reasons set forth in its Rule 56(d) motion
papers, this Court should defer consideration of Red Tree’s motions for summary judgment to
allow Defendants an opportunity to take discovery of Red Tree and relevant non-party witnesses
so that Defendants can endeavor to obtain facts necessary to defend itself in this matter on the
merits.

Since the inception of this case, Defendants have not been afforded a meaningful opportunity to
seek the discovery necessary to oppose Plaintiff’s summary judgment motions. As the Second
Circuit has acknowledged, Federal Rule of Civil Procedure 56 provides that “when a party facing
an adversary’s motion for summary judgment reasonably advises the court that it needs discovery
to present facts needed to defend the motion, the court should defer decision of the motion until
the party has the opportunity to take discovery and rebut the motion.” See Commercial Cleaning
Services, L.L.C. v. Colin Service Systems, Inc., 271 F.3d 374, 386 (2d Cir. 2001). Depriving
Defendants of this discovery would be a violation of its due process rights, especially given that
Defendants lack access to even their own documents and witnesses.

None of these circumstances have changed since Defendants filed their Rule 56(d) motions. To
this day, the ad hoc Board of Directors of PDVSA, which was appointed by Interim President Juan
          Case 1:19-cv-02519-AJN Document 98 Filed 04/09/21 Page 2 of 2


Guaidó with the authority, among other things, to represent PDVSA and Petróleo regarding its
assets abroad, still do not have access to documents and information related to the present dispute,
which remain in the control of the illegitimate Maduro regime. Moreover, as previously explained
in prior letters to this Court, Red Tree’s document production does not render Defendants’ Rule
56(d) motions moot. (Dkt. Nos. 86 and 88 in Red Tree 1 ; Dkt. Nos. 87 and 89 in Red Tree 2).
Red Tree’s document production did not include all categories of documents requested by
Defendants, and Defendants still require discovery of certain third party witnesses in order to
obtain evidence relevant to its impossibility defense. In light of the foregoing, this Court should
grant Defendants’ Rule 56(d) motions to provide Defendants with their due process right to a
meaningful opportunity to be heard. See Hellstrom v. U.S. Dep't of Veterans Affairs, 201 F.3d 94,
97 (2d Cir. 2000) (holding that “[o]nly in the rarest of cases may summary judgment be granted
against a [party] who has not been afforded the opportunity to conduct discovery”).

As a final matter, Red Tree’s argument that it is being prejudiced because other PDVSA creditors
are proceeding towards judgment or execution is overstated. The recent activity in Crystallex
Internat’l Corp. v. Bolivarian Republic of Venzuela, the case cited in Red Tree’s letters, 1 do not
support Red Tree’s allegations of “mounting” prejudice. Crystallex’s gold mine was expropriated
in 2011, and it obtained an arbitration award against the Republic in April 2016. See Crystallex
Internat’l Corp. v. Bolivarian Republic of Venzuela, 333 F. Supp. 3d 380, 386 (D. Del. 2018). It
is not credible for Red Tree to claim that it is being prejudiced by a creditor executing a judgment
on an award that was entered before the facts giving rise to this litigation had even occurred.

We welcome the opportunity to further discuss these issues at a conference if the Court would find
it helpful.

Respectfully submitted,

/s/ Matthew A. Ducharme
Matthew A. Ducharme


CC: All counsel of record via CM/ECF




1
  Red Tree also makes references to other cases in footnote 1 of its letters. For reasons discussed in
Defendants’ Memorandum of Law in Opposition to Plaintiff’s Motion to Lift Stay, Dkt. No. 39, these
cases have little bearing on Red Tree. For starters, many of these cases are not against PDVSA, but rather
relate to the entirely separate liability of the Republic of Venezuela on bonds issued by the Republic of
Venezuela. And contrary to Red Tree’s parenthetical citation, no judgment has been entered against
PDVSA in Dresser-Rand Co. v. Petroleos de Venezuela, S.A. In Dresser-Rand, the court granted
Plaintiff’s summary judgment motion as to Petróleo, but denied summary judgment as against PDVSA
after finding a triable issue of fact with respect to PDVSA’s impossibility defense. Dresser-Rand Co. v.
Petroleos de Venezuela, S.A., No. 19 Civ. 2689, Dkt. 59 (S.D.N.Y. Feb. 11, 2020).
                                                    2
